NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



LAWRENCE LUTHER BARTLETT,                    )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D19-1869
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 18, 2020.

Appeal from the Circuit Court for Pinellas
County; Michael F. Andrews, Judge.

Lawrence Luther Bartlett, pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LaROSE, and MORRIS, JJ., Concur.